Guinea-Bissau is gratified,
Sir, at your assumption of the presidency of the fifty-
fourth session of the General Assembly. The unanimous
election of a distinguished African diplomat such as
yourself to this post is evidence of the conviction of the
Member States of the Organization that, under your clear-
sighted leadership, our work is certain to be successful.
Your election is also a concrete expression of Secretary-
General Kofi Annan's dedication to the cause of peace, as
well as a recognition of Namibia's significant contribution
to international peace-building. We pay tribute also to
your predecessor, Mr. Didier Opertti, for the great
sensitivity and skill he displayed in fulfilling his duties
during the fifty-third session.
We would like also to express, on behalf of the
people of Guinea-Bissau and on my own behalf, our
gratitude to the Secretary-General, Mr. Kofi Annan, for
his efforts towards international peace and security.
8


Guinea-Bissau also welcomes the new States Members
of the United Nations — Kiribati, Nauru and Tonga —
with which we intend to maintain relations of friendship
and cooperation.
On the eve of the new millennium, Africa is
experiencing an increase in armed conflict that threatens
regional peace and stability. Regrettably, West Africa has
not been spared this scourge. From the Liberian crisis to
that of Sierra Leone, not to mention Guinea-Bissau, our
region has been racked by periods of fratricidal violence
whose causes are manifold.
In the case of our country, the root causes of the
political and military crisis include a lack of effectiveness
and a loss of authority on the part of the State; poor
management; human rights violations; non-compliance with
the principle of the separation of power between sovereign
bodies; corruption and deteriorating living conditions; and
total frustration and despair on the part of those who fought
for freedom and their homeland.
The events of 7 June 1998 were a direct result of
these problems. Unfortunately, as is the case in every
conflict, the crisis also resulted in a tragic situation for the
population that included the loss of life, a massive flow of
refugees to neighbouring countries and large numbers of
displaced persons, not to mention the devastation of the
economic and social infrastructure of the country.
Having experienced the horrors of war, the people of
Guinea-Bissau today more than ever strongly aspire to live
in peace and security, with hope for the future and in the
full enjoyment of their fundamental rights. Guinea-Bissau
also wishes to consolidate its unity and to promote a culture
of peace and national reconciliation that is based on a
pluralist democracy with sound governance and on the rule
of law.
We are determined to promote and protect the dignity
of human beings and to enable their harmonious
development. In this regard, we are pleased to note that a
conference was convened recently in Guinea-Bissau for the
reconciliation and unity of the people of our country. That
event of rare scope raised the awareness of our fellow
citizens and mobilized them with respect to national peace
and reconciliation, which is a prerequisite for domestic
security and socio-economic progress.
The conference also received direct support from,
among others, Sweden, the Netherlands and the
representative of the United Nations Secretary-General. All
of Guinea-Bissau's vital elements participated, including
political parties, non-governmental organizations, the
Government, the military junta and our nationals living
abroad.
We take this opportunity to affirm that we will spare
no effort in working to consolidate the emerging
democracy in Guinea-Bissau, basing ourselves on the
social and cultural values of our people and on the
principles of good relations as set out in the Charter of
the United Nations and that of the Organization of
African Unity, in order to bring about a lasting peace in
our country.
In this context, we will be holding legislative and
presidential elections on 28 November, preceded by a
census and the registration of electoral candidates. We
would like to reaffirm before the Assembly our
determination to hold the elections as scheduled, despite
the slow response time of some of our partners in
development with respect to the commitments entered into
at the round table held in Geneva on 4 and 5 May.
We would like also express our heartfelt thanks to
Sweden, Portugal and the Netherlands for fulfilling their
commitments in a timely manner.
We take this opportunity to launch an urgent appeal
to the international community to support Guinea-Bissau
in its efforts to return to constitutional order, which is a
prerequisite for restoring normal relations of cooperation
with its development partners.
It is also important to underscore our very positive
relations with the peoples of the subregion, in particular
with Senegal, and our desire to renew our fraternal ties of
cooperation with the Republic of Guinea in order to help
consolidate peace and stability in the subregion.
Despite the progress we have made in the struggle
for human dignity and freedom, the vast majority of
humankind lives in degrading conditions that are
unacceptable to the collective conscience. This situation
is the result of selfish interests that go against the moral
and political values of the United Nations. The example
of East Timor is a case in point.
With regard to East Timor, we are deeply concerned
by the fact that after the popular consultation, whose
outcome was favourable to the Maubere people, we
witnessed very violent acts which were completely at
odds with the agreement of 5 May between Indonesia,
9


Portugal and the United Nations. We express our fraternal
solidarity with the heroic people of East Timor in the face
of the genocide carried out by Indonesian militias. We
condemn those acts and demand respect for the desire for
self-determination expressed in the popular consultation of
30 August last. We welcome the strong — albeit late —
reaction of the international community aimed at restoring
peace and security in that territory. We appeal for efforts to
be intensified and call for technical, material and financial
aid for the rebuilding of East Timor, which has been
brutally destroyed.
Guinea-Bissau supports the international community,
the United Nations and the Organization of African Unity
in their ceaseless search for a peaceful solution to the
problems affecting our continent. In this context, the
situation in Angola is of great concern for our country. The
civil war has imposed great suffering on the majority of the
population of Angola, especially those in the most
vulnerable sectors. This situation requires vigorous action
on the part of the international community to restore lasting
peace in that neighbouring country. Guinea-Bissau demands
that UNITA unconditionally abide by the Lusaka Protocol
so as to put an end to this long and painful conflict in that
fraternal country.
In the Middle East, the peace process between Israel
and Palestine deserves our utmost attention. In this regard,
we note with satisfaction the positive development in
relations between Israel and Palestine under the impetus
provided by the President of the Palestinian Authority,
Yasser Arafat, and the Israeli Prime Minister, Ehud Barak.
In Latin America, we hope that the economic and
trade embargo against Cuba will soon be lifted. We believe
that the realism of the international community must prevail
so as to spare the Cuban people the suffering that they
continue to endure.
While it is true that peace and security are an
indispensable condition for social and economic
development, it is no less true that improving people's
living conditions is one of the foundations of social and
political stability. However, one of the obstacles to pursuing
those objectives is our country's external debt. That is why
the external debt burden is a matter of constant concern for
Guinea-Bissau. In this context, we welcome the Heavily
Indebted Poor Countries (HIPC) Debt Initiative. We also
welcome the decisions taken at the G-7 summit recently
held in Cologne.
We take this opportunity to pay a warm tribute to all
the organizations in the United Nations system working in
our country for their substantial contribution not only to
consolidating national peace and reconciliation but to
alleviating the suffering of our people. We also welcome
the decision to appoint Mr. Samuel Nana-Sinkam as
Special Representative of the Secretary-General to head
the United Nations Peace-building Support Office in
Guinea-Bissau, whose activities are greatly appreciated by
our people.
We believe that we have made sufficiently clear our
determination to hold elections on the scheduled date, 28
November 1999. However, we know that democracy does
not end with elections. Support for the special emergency
programme for Guinea-Bissau is therefore absolutely
necessary in order to ensure that the democratic gains are
irreversible and to give sustained development in our
country a chance. That is why we take this opportunity to
appeal once more to the international community not only
to take an interest in the elections but also to support the
determined efforts of Guinea-Bissau to build its future.